ORDER
This matter having been presented to the Court pursuant to Rule 1:20-10(b) following a motion for discipline by consent of HARI G. AHRENS of WATCHUNG, who was admitted to the bar of this State in 1984;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) (conduct reflecting adversely on fitness to practice law);
And the parties having agreed that respondent’s conduct violated RPC 8.4(b) and that said conduct warrants a three-month suspension;
And the Disciplinary Review Board having reviewed the record pursuant to Rule 1:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that HARI G. AHRENS is hereby suspended from the practice of law for a period of three months effective June 23, 2001, and until the further Order of the Court; and it is further
*602ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that HARI G. AHRENS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for the appropriate administrative costs incurred in the prosecution of this matter.